Exhibit 10.91

 

[EXECUTION]

 

                                                                                                                                                               
As of March 11, 2002

 

Congress Financial Corporation

1133 Avenue of the Americas

New York, New York  10036

 

RE:          Twenty-fourth Amendment to Financing Agreements (this “Amendment”)

 

Ladies and Gentlemen:

Reference is made to the Accounts Financing Agreement [Security Agreement]
between Congress Financial Corporation (“Congress”) and I.C. Isaacs & Company
L.P. (“Borrower”) dated as of June 16, 1992, as amended (the “Accounts
Agreement”), the Covenant Supplement to Accounts financing Agreement [Security
Agreement] between Congress and Borrower, dated June 16, 1992, as amended (the
“Covenant Supplement”), the letter re Inventory Loans, dated December 31, 1994
by and between Congress and Borrower, as amended (the “Inventory Loan Letter”),
the Inventory and Equipment Security Agreement Supplement to the Accounts
Financing Agreement [Security Agreement], between Congress and Borrower, dated
as of June 16, 1992, as amended (the “Inventory and Equipment Agreement”), the
Trade Financing Agreement Supplement”) and all supplements thereto, and all
other agreements, documents and instruments related thereto and executed in
connection therewith (collectively, all of the foregoing, as the same now exist
or may hereafter be further amended, modified, supplemented, extended, renewed,
restated or replaced, the “Financing Agreements”).  Capitalized terms used
herein, unless otherwise defined herein, shall have the meaning set forth in the
Financing Agreements.

Based on Borrower’s financial statements for the fiscal period ending December
31, 2001, Borrower has failed to comply with the working capital and net worth
covenants set forth in the Financing Agreements through December 31, 2001 and
Borrower hereby requests that Congress waive Borrower’s compliance therewith
through December 31, 2001;

Borrower has also requested certain modifications to the Financing Agreements
and Congress is willing to agree to such modifications, subject to the terms and
conditions set forth herein.

In consideration of the foregoing, and the mutual agreements and covenants
contained herein and for other good and valuable consideration, Borrower and
Congress hereby agree as follows:

1.  Net Worth Covenant.  (a) Subject to the terms and conditions contained
herein, Congress hereby waives the Event of Default that has occurred arising
under Section 4.13 of the Covenant Supplement as a result of the failure of
Borrower to maintain Net Worth in the amount required thereunder through
December 31, 2001.

 

 

1

--------------------------------------------------------------------------------


(b)  Congress has not waived and is not by this Amendment waiving, and has no
intention of waiving any other Event of Default, which may have occurred prior
to the date hereof, or may be continuing on the date hereof or any Event of
Default which may occur after the date hereof, whether the same or similar to
the Events of Default described above or otherwise, other than the Event of
Default described in Section 1(a) hereof.  Congress reserves the right, in its
discretion, to exercise any or all of its rights and remedies arising under the
Financing Agreements, applicable law or otherwise as a result of any other
Events of Default that may have occurred before the date hereof, whether the
same or similar to the Event of Default described above or otherwise, including
any Event of Default pursuant to the failure of Borrower to comply with Section
4.13 of Covenant Supplement at any time after December 31, 2001.

(c)  Effective as of January 1, 2002, Section 4.13 of the Covenant Supplement is
hereby deleted in its entirety and replaced with the following:

“4.13 Net Worth.  Borrower shall at all times during the period commencing
January 1, 2002 and ending June 30, 2002 maintain a Net Worth of not less than
$6,000,000 and at all times after June 30, 2002 maintain a New Worth of not less
than $9,000,000.”

2.  Working Capital Covenant.  (a) Subject to the terms and conditions contained
herein, Congress hereby waives the Event of Default that has occurred arising
under Section 4.14 of the Covenant Supplement as a result of the failure of
Borrower to maintain Working Capital in the amount required thereunder through
December 31, 2001.

(b) Congress has not waived and is not by this Amendment waiving, and has no
intention of waiving, any other Event of Default, which may have occurred prior
to the date hereof, or may be continuing on the date hereof or any Event of
Default which may occur after the date hereof, whether the same or similar to
the Events of Default described above or otherwise, other than the Event of
Default described in Section 2(a) hereof.  Congress reserves the right, in its
discretion, to exercise any or all of its rights and remedies arising under the
Financing Agreements, applicable law or otherwise as a result of any other
Events of Default that may have occurred before the date hereof, or are
continuing on the date hereof, or any Event of Default that may occur after the
date hereof, whether the same or similar to the Event of Default described above
or otherwise, including any Event of Default pursuant to the failure of Borrower
to comply with Section 4.14 of Covenant Supplement at any time after December
31, 2001.

(c) Effectively as of January 1, 2002, Section 4.14 of the Covenant Supplement
is hereby deleted in its entirety and replaced with the following:

 

“4.14 Working Capital.  Borrower, will at all times, during the period
commencing January 1, 2002 and ending June 30, 2002 maintain Working Capital of
not less than $10,000,000 and at all times after June 30, 2002 maintain Working
Capital of not less than $13,000,000.”

 

 

2

--------------------------------------------------------------------------------


3.  Amendment Fee.  In consideration of the foregoing, Borrower agrees to pay
Congress a fee for entering into this Amendment in the amount of $20,000, which
shall be fully earned on the date hereof.  Such fee may be charged by Congress
to any loan account of Borrower maintained by Congress under the Financing
Agreements.

4.  Representations, Warranties and Covenants.  In addition to the continuing
representations, warranties and covenants heretofore or hereafter made by
Borrower to Congress pursuant to the other Financing Agreements, Borrower hereby
represents, warrants and covenants with and to Congress as follows (which
representations, warranties and covenants are continuing and shall survive the
execution and delivery hereof and shall be incorporated into and made a part of
the Financing Agreements):

(a) This Amendment and each other agreement or instrument to be executed and
delivered by Borrower hereunder have been duly authorized, executed and
delivered by all necessary action on the part of Borrower which is a party
hereto and thereto and, if necessary, the limited partners of Borrower and/or
the stockholders of the General Partner of Borrower, and is in full force and
effect as of the date hereof, and the agreements and obligations of Borrower
contained herein and therein constitute legal, valid and binding obligations of
Borrower enforceable against them in accordance with their terms.

(b) All of the representations and warranties set forth in the Accounts
Agreement and the other Financing Agreements, each as amended hereby, are true
and correct in all material respects on and as of the date hereof as if made on
the date hereof, except to the extent any such representation or warranty is
made as of a specified date, in which case such representation or warranty shall
have been true and correct as of such date.

(c) As of the date hereof, and after giving effect to the provisions of this
Amendment, no Event of Default, and no condition or event which with notice or
passage of time or both would constitute an Event of Default, exists or has
occurred and is continuing.

5.  Conditions Precedent.  The effectiveness of the waiver and amendments to the
Financing Agreements provided for herein shall only be effective upon the
satisfaction of each of the following conditions precedent in a manner
satisfactory to Congress.

(a) no Event of Default shall have occurred and be continuing and no event shall
have occurred or condition be existing and continuing which, with notice or
passage of time or both, would constitute an Event of Default, after giving
effect to the waivers and amendments set forth herein;

(b) Congress shall have received the amendment fee as set forth in Section 5
hereof; and

(c) Congress shall have received, in form and substance satisfactory to
Congress, an original of this Amendment, duly authorized, executed and delivered
by Borrower.

6.  Effect of this Amendment.  Except as expressly provided herein, no other
waivers, consents or modifications to the Financing Agreements are intended or
implied, and in all other respects, the Financing Agreements are hereby
specifically ratified, restated and confirmed by all the parties hereto as of
the effective date hereof.  To the extent of conflict between the terms of

 

 

3

--------------------------------------------------------------------------------


this Amendment and the other Financing Agreements, the terms of this Amendment
shall control.

7.  Further Assurances.  The parties hereto shall execute and deliver such
additional documents and take such additional actions as may be necessary to
effectuate the provisions and purposes of this Amendment.

8.  Governing Law.  The rights and obligations hereunder of each of the parties
hereto shall be governed by and interpreted and determined in accordance with
the laws of the State of New York (without giving effect to principles of
conflicts of laws).

 

[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]

 

4

--------------------------------------------------------------------------------


9.  Counterparts.  This Amendment may be executed in any number of counterparts,
but all of such counterparts shall together constitute but one and the same
agreement.  In making proof of this Amendment, it shall not be necessary to
produce or account for more than one counterpart thereof signed by each of the
parties thereto.

 

 

Very truly yours,

 

 

 

I.C. ISAACS & COMPANY L.P.

 

 

 

By:

I.C. Isaacs & Company, Inc., general partner

 

 

 

 

By:

/s/ Eugene C. Wielepski

 

 

 

 

Title:

    V.P.

 

 

 

Agreed and Accepted:

 

 

 

 

 

CONGRESS FINANCIAL CORPORATION

 

 

 

 

 

By:

/s/ Thomas A. Martin

 

 

 

Title:

Vice President

 

 

5

--------------------------------------------------------------------------------